DETAILED ACTION
1.	This office action is in response to the amendment filed on 02/03/2022.
2.	Claim 4 is canceled.  
3.	Claims 1-3 and 5-7 are currently pending and have been considered below.

Response to Arguments
4.          Applicant's arguments filed on 02/03/2022 have been fully considered but they are not persuasive. 

a)      In regard to 101 rejection, the Applicant has provided arguments, “…The claims, as amended, are directed to significantly more than just the abstract idea at least because the system according to amended claim 1 provides a technological improvement over conventional failure mode estimation systems. In particular, the failure mode estimation system according to amended claim  improves the accuracy of failure mode estimations, which enables appropriate countermeasures to be taken more promptly to correct failures in a device.”, (pages 4-5). 

a)	In Response, the Examiner respectfully disagrees. Regarding independent   Claim 1, we recognize that the limitations “estimate the failure mode of the device based on the inputted state of the device and a table in which correspondence between the failure mode of the device and an estimation standard is registered, wherein the table is a failure probability table in which correspondence between the inputted state of the device, the failure mode, and a failure probability is registered; and update the estimation standard registered in the table when the failure mode estimated by processor is incorrect, such that an accuracy of a failure mode estimation of the failure mode is increased, wherein the estimation standard updated by the processor is the failure probability, and determine whether a countermeasure implemented by the operator to correct the failure mode based on the updated failure probability was successful”, as abstract ideas. The abstract idea of claim 1 can be characterized as processes, under their broadest reasonable interpretation, covers mental processes and/or mathematical concept. 
Beyond the abstract idea, we next look at additional elements that can be   considered to integrate the abstract idea into a practical application. In particular, the claim recites “a user interface through which an operator of the failure mode estimation system provides inputs that control operation of the failure mode estimation system, the user interface including a display screen configured to display information to the operator in response to the inputs from the operator, a memory storing a program for execution by the failure mode estimation system; and a processor programmed to execute the program”. The limitations a user interface through which an operator of the failure mode estimation system provides inputs that control operation of the failure mode estimation system, the user interface including a display screen configured to display information to the operator in response to the inputs from the operator, which amounts to post-solution activity that is not sufficient to impose a  meaningful limit on the identified abstract idea, and are recited at a high level of generality (i.e., as a generic computer structures performing a generic computer function of displaying
information) such that they amount no more than mere instructions to apply the exception using a generic computer components. As shown in the prior art, 
Anzai et al. US  2013/0332383 (hereinafter, Anzai) ([0137]-[0139], [0314] , and Maehara et al. JP 2014/229001 (hereinafter, Maehara) ([0062], both show that a  user interface through which an operator of the failure mode estimation system provides inputs that control operation of the failure mode estimation system, the user interface including a display screen configured to display information to the operator in response to the inputs from the operator are well-understood and purely conventional in the relevant art and would be routinely used by those of ordinary skill in the art in order to apply the abstract idea(s) and/or activities previously known to the pertinent industry. 
 	Further, the limitations “a memory storing a program for execution by the failure   mode estimation system; and a processor programmed to execute the program”, are recited at a high level of generality (i.e., as a generic computer structures performing a generic computer function of storing and processing information) such that they amount no more than mere instructions to apply the exception using a generic computer components. As shown in the prior art, 
Anzai (Figs. 1-4, 8], and Maehara ([0059], [0062], both show that a memory storing a program for execution by the failure   mode estimation system; and a processor programmed to execute the program are well-understood and purely conventional in the relevant art and would be routinely used by those of ordinary skill in the art in order to apply the abstract idea(s) and/or activities previously known to the pertinent industry. Accordingly, these additional elements do not integrate the abstract idea into a practical application because these elements do not impose any meaningful limits on practicing the abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the  combination of these additional elements, when considered individually and as an ordered combination, do not amount to “significantly more” than the identified abstract idea. The claim is not patent eligible. Therefore, the 101 rejection is maintained.

5. 	Applicant’s arguments with respect to claims 1-3 and 5-7 have been considered but are moot in view of the new ground rejection necessitate by applicant amendment.



Claim Rejections - 35 USC § 101 
6.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7. 	Claims 1-3 and 5-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The representative claim 1 recites:
  	A failure mode estimation system for estimating a failure mode of a device based on an inputted state of the device, the failure mode estimation system comprising: 
 	a user interface through which an operator of the failure mode estimation system provides inputs that control operation of the failure mode estimation system, the user interface including a display screen configured to display information to the operator in response to the inputs from the operator, 
 	a memory storing a program for execution by the failure mode estimation system; and a processor programmed to execute the program, which when executed causes the processor to:
 	estimate the failure mode of the device based on the inputted state of the device and a table in which correspondence between the failure mode of the device and an estimation standard is registered, wherein the table is a failure probability table in which correspondence between the inputted state of the device, the failure mode, and a failure probability is registered; and
  	update the estimation standard registered in the table when the failure mode estimated by processor is incorrect, such that an accuracy of a failure mode estimation of the failure mode is increased, wherein the estimation standard updated by the processor is the failure probability, and
 	determine whether a countermeasure implemented by the operator to correct the failure mode based on the updated failure probability was successful.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
The limitations of “estimate the failure mode of the device based on the inputted state of the device and a table in which correspondence between the failure mode of the device and an estimation standard is registered, wherein the table is a failure probability table in which correspondence between the inputted state of the device, the failure mode, and a failure probability is registered; and update the estimation standard registered in the table when the failure mode estimated by processor is incorrect, such that an accuracy of a failure mode estimation of the failure mode is increased, wherein the estimation standard updated by the processor is the failure probability, and determine whether a countermeasure implemented by the operator to correct the failure mode based on the updated failure probability was successful”, under their broadest reasonable interpretation, covers mental processes and/or mathematical concept. As stated in the October 2019 Update: Subject Matter Eligibility: In contrast, claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions.
Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim recites a user interface through which an operator of the failure mode estimation system provides inputs that control operation of the failure mode estimation system, the user interface including a display screen configured to display information to the operator in response to the inputs from the operator, a memory storing a program for execution by the failure mode estimation system; and a processor programmed to execute the program. The limitations “a user interface through which an operator of the failure mode estimation system provides inputs that control operation of the failure mode estimation system, the user interface including a display screen configured to display information to the operator in response to the inputs from the operator”, which amount to post-solution activity that is not sufficient to impose a meaningful limit on the identified abstract idea, and are recited at a high level of generality (i.e., as a generic computer structures performing a generic computer function of displaying information) such that they amount no more than mere instructions to apply the exception using a generic computer components. Further, the limitations “a memory storing a program for execution by the failure mode estimation system; and a processor programmed to execute the program”, are recited at a high level of generality (i.e., as a generic computer structures performing a generic computer function of storing and processing information) such that they amount no more than mere instructions to apply the exception using a generic computer components.  
Accordingly, these additional elements do not integrate the abstract idea into a practical application because these elements do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a user interface through which an operator of the failure mode estimation system provides inputs that control operation of the failure mode estimation system, the user interface including a display screen configured to display information to the operator in response to the inputs from the operator, a memory storing a program for execution by the failure mode estimation system; and a processor programmed to execute the program are well-understood, routine, and conventional activities previously known to the pertinent industry. The combination of elements, when considered individually and as an ordered combination, do not amount to “significantly more” than the identified abstract idea. 
The claim is not patent eligible.
Dependent claims 2, 3, and 5,  add further details of the identified abstract idea.  The claims are not patent eligible.
Dependent claim 6 adds the additional element of “wherein the failure mode estimation system comprises a terminal and a server; the terminal includes the user interface and a communication unit; and the server includes a storage unit that stores the table, the processor, and a communication unit”. However, “wherein the failure mode estimation system comprises a terminal and a server; the terminal includes the user interface and a communication unit; and the server includes a storage unit that stores the table, the processor, and a communication unit” are recited at a high level of generality (i.e., as a generic computer structures performing a generic computer function), such that they amount no more than mere instructions to apply the exception using a generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because these elements do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Dependent claim 7 adds the additional elements of “wherein the failure mode estimated by the processor is displayed on the display unit of the terminal; a correct failure mode is inputted from the input unit of the terminal when the failure mode estimated by processor is incorrect”. However, “wherein the failure mode estimated by the processor is displayed on the display unit of the terminal; a correct failure mode is inputted from the input unit of the terminal when the failure mode estimated by processor is incorrect” are recited at a high level of generality (i.e., as a generic computer structures performing a generic computer function), such that they amount no more than mere instructions to apply the exception using a generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because these elements do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.


Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
8.	Claim 3 is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

9.	Claim 3 recites the limitation “an estimation standard relating to a correct failure mode is corrected upward by a second predetermined amount when the failure mode estimated by the processor is incorrect.”  However, it is not clear how a “corrected failure mode” is corrected when the failure mode is correct. As indicated in claims 1 and 3, the failure mode is corrected when the failure mode is incorrect.
 	For examination purpose, Examiner interprets the above limitations as, an estimation standard relating to incorrect failure mode is corrected upward by a second predetermined amount when a failure mode estimated by the processor is incorrect. Appropriate correction/clarification is required.

Claim Objection
10.	Claims 1-3 and 5-7 are objected to because of the following informalities: Claim 1 language “wherein the table is a failure probability table in which correspondence between the inputted state of the device, the failure mode, and a failure probability is registered” should read “wherein the table is a failure probability table in which correspondence among the inputted state of the device, the failure mode, and a failure probability is registered” for clarity purpose. Appropriate correction is required.

11.	Claims 2-3 and 5 are objected to because of the following informalities: Claims 2-3 and 5 limitation “an estimated standard…” should read “ the estimated standard…” for clarity purpose. Appropriate correction is required.


Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


13.	Claims 1-3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Anzai et al. US  2013/0332383 (hereinafter, Anzai), in view of Maehara et al. JP 2014/229001 (hereinafter, Maehara).

14.  	Regarding claim 1, Anzai discloses a failure mode estimation system for estimating a failure mode of a device based on an inputted state of the device, the failure mode estimation system comprising: 
  	a user interface through which an operator of the failure mode estimation system provides inputs that control operation of the failure mode estimation system, the user interface including a display screen configured to display information to the operator in response to the inputs from the operator ([0136]-[0139], Fig. 4), 
 	a memory storing a program for execution by the failure mode estimation system; and a processor programmed to execute the program ([0138], Figs. 1, 4), which when executed causes the processor to:
 	estimate the failure mode of the device based on the inputted state of the device and a table in which correspondence between the failure mode of the device and an estimation standard is registered, wherein the table is a failure probability table in which correspondence between the failure mode, and a failure probability is registered ([0136]-[0140], Figs. 5, 10: The fault inspection management device 120 is a device maintaining the fault inspection information D2 of apparatuses used in the plant…For example, when defect information or the like found by a maintenance worker in a periodic inspection is inputted as the plant alert information da3 from the input part 123, this plant alert information da3 is transmitted to the database part 121. The database part 121, as shown in FIG. 5, is composed of a plant apparatus configuration information database 121a, an alert information correspondence database 121b, and a fault inspection information database 121c….Further, [0179]-[0181]: Fault IDs, apparatus IDs, apparatus names (components), and fault probabilities are stored in the apparatus fault probability database 131b, as shown in FIG. 10…After the start of practical operation, the fault inspection information D2 is taken in from the fault inspection management device 120 via the communication device 137, the fault probability of an apparatus which has failed or has been inspected of the respective apparatuses constituting the plant is calculated by the design and manufacture processing part 135 based on the taken-in fault inspection information D2, and the value of the fault probability of each apparatus (component) is changed based on the calculation result. See also [0147]-[0148], [0228]). Examiner’s Note: Anzai discloses wherein the table is a failure probability table in which correspondence between the failure mode, and a failure probability is registered as disclosed above. Further, Anzai discloses wherein the [tables are] a failure probability tables in which correspondence between the inputted state of the device, the failure mode, and a failure probability [are] registered (see, Figs. 5 and 10, [0139]-[0140], [0179]-[0181]). Anzai does not disclose wherein the table is a failure probability table in which correspondence between the inputted state of the device, the failure mode, and a failure probability is registered. However, creating a failure probability table in which correspondence between the inputted state of the device, the failure mode, and a failure probability is registered would have been obvious to one ordinary skill in the art based on the teaching of Anzai, and
 	update the estimation standard registered in the table ([0035], [0048], [0117]), and
 	determine whether a countermeasure implemented by the operator to correct the failure mode based on the updated failure probability was successful ([0117], [0148], [0159, [0179]-[0181]).	
	Anzai does not disclose:
 	update the estimation standard registered when the failure mode estimated by the processor is incorrect, such that an accuracy of a failure mode estimation of the failure mode is increased, wherein the estimation standard updated by the processor is the failure probability.  
 	However, Maehara discloses:
 	 update the estimation standard registered when the failure mode estimated by the processor is incorrect, such that an accuracy of a failure mode estimation of the failure mode is increased, wherein the estimation standard updated by the processor is the failure probability ([0028]-[0033], [0046]-[0049], [0059]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Anzai to use update the estimation standard registered when the failure mode estimated by the processor is incorrect, such that an accuracy of a failure mode estimation of the failure mode is increased, wherein the estimation standard updated by the processor is the failure probability as taught by Maehara. The motivation for doing so would have been in order to correct and update state transition probability of a device, thereby performing highly accurate simulations that match the current status of the device (Maehara, [0059]).

15.	Regarding claim 2, Anzai in view of Maehara disclose the failure mode estimation system according to claim 1 as disclosed above. 
 	Anzai further discloses wherein an estimation standard relating to a failure mode is [updated and/or changed] ([0035], [0048], [0117]).
 	Anzai does not disclose:
 	wherein an estimation standard relating to an incorrect failure mode is corrected downward by a first predetermined amount when the failure mode estimated by the processor is incorrect.  
 	However, Maehara discloses:
 	 wherein an estimation standard relating to an incorrect failure mode is corrected by a first predetermined amount when the failure mode estimated by the processor is incorrect ([0028]-[0033], [0059]: In the state transition probability calculation unit 22 of the target equipment, the probability of the state i (0
to N) of the target equipment is in the state j (0 to N) after a certain period of operation. The probability matrix P (shown in FIG. 3) that changes to the probability is corrected and updated according to the current situation based on the information from the target equipment… ([0023]: a plurality of states are used using a predetermined conversion formula based on the stage of the target equipment set in the checklist. i (0 to N) Different probabilities π0, π1,..., πn are quantified). Anzai in view of Maehara disclose wherein an estimation standard relating to a failure mode is corrected as disclosed above. Anzai in view of Maehara does not disclose failure mode is corrected downward. However, correcting a failure mode downward would have been obvious to one ordinary skill in the art based on the teaching of Anzai in view of Maehara.
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Anzai to use wherein an estimation standard relating to an incorrect failure mode is corrected downward by a first predetermined amount when the failure mode estimated by the processor is incorrect as taught by Maehara. The motivation for doing so would have been in order to correct and update state transition probability of a device, thereby performing highly accurate simulations that match the current status of the device (Maehara, [0059]).

16.	Regarding claim 3, Anzai in view of Maehara disclose the failure mode estimation system according to claim 1 as disclosed above. 
 	Anzai further discloses wherein an estimation standard relating to a failure mode is [updated and/or changed] ([0035], [0048], [0117]).
 	Anzai does not disclose:
 	wherein an estimation standard relating to a correct failure mode is corrected upward by a second predetermined amount when the failure mode estimated by the processor is incorrect.  
 	However, Maehara discloses:
 	 wherein an estimation standard relating to an incorrect failure mode is corrected by a first predetermined amount when the failure mode estimated by the processor is incorrect ([0028]-[0033], [0059]: In the state transition probability calculation unit 22 of the target equipment, the probability of the state i (0 to N) of the target equipment is in the state j (0 to N) after a certain period of operation. The probability matrix P (shown in FIG. 3) that changes to the probability is corrected and updated according to the current situation based on the information from the target equipment… ([0023]: a plurality of states are used using a predetermined conversion formula based on the stage of the target equipment set in the checklist. i (0 to N) Different probabilities π0, π1,..., πn are quantified). Anzai in view of Maehara disclose wherein an estimation standard relating to a failure mode is corrected as disclosed above. Anzai in view of Maehara does not disclose failure mode is corrected upward. However, correcting a failure mode upward would have been obvious to one ordinary skill in the art based on the teaching of Anzai in view of Maehara.
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Anzai to use wherein an estimation standard relating to a correct failure mode is corrected upward by a second predetermined amount when the failure mode estimated by the processor is incorrect as taught by Maehara. The motivation for doing so would have been in order to correct and update state transition probability of a device, thereby performing highly accurate simulations that match the current status of the device (Maehara, [0059]).

17.	Regarding claim 5, Anzai in view of Maehara disclose the failure mode estimation system according to claim 1 as disclosed above. 
 	Anzai further discloses the table is a probability update table in which correspondence between a failure mode of the device and an increase rate of a failure probability ([0035], [0048], [0117], [0181], Figs. 5, 10).
 	Anzai does not disclose:
 	wherein a probability update in which correspondence between the failure mode of the device and an increase rate of a failure probability with elapsed years of the device is registered; and an estimation standard updated by the processor is the increase rate.  
 	However, Maehara discloses:
 	 wherein a probability update in which correspondence between the failure mode of the device and an increase rate of a failure probability with elapsed years of the device is registered; and an estimation standard updated by the processor is the increase rate ([0004]: stores damage probabilities and maintenance cost data for units and parts that make up plants and products, divides the plant and product cancellation periods into short-term maintenance periods at specific intervals, and for each short-term maintenance period. The state of the units and parts that make up the plant or product at the end of that period is calculated based on the damage probability. Then, based on this calculation result, the unit or part to be inspected / repaired is selected at the start of the short-term maintenance period, the inspection cost and the repair cost are calculated, and this is repeated until the depreciation year…Further, [0028]-[0033], [0059]: In the state transition probability calculation unit 22 of the target equipment, the probability of the state i (0 to N) of the target equipment is in the state j (0 to N) after a certain period of operation. The probability matrix P (shown in FIG. 3) that changes to the probability is corrected and updated according to the current situation based on the information from the target equipment… ([0023]: a plurality of states are used using a predetermined conversion formula based on the stage of the target equipment set in the checklist. i (0 to N) Different probabilities π0, π1,..., πn are quantified). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Anzai to use wherein a probability update in which correspondence between the failure mode of the device and an increase rate of a failure probability with elapsed years of the device is registered; and an estimation standard updated by the processor is the increase rate as taught by Maehara. The motivation for doing so would have been in order to correct and update state transition probability of a device, thereby performing highly accurate simulations that match the current status of the device (Maehara, [0059]).

18.	Regarding claim 6, Anzai in view of Maehara disclose the failure mode estimation system according to claim 1 as disclosed above. 
 	Anzai further discloses wherein the failure mode estimation system comprises a terminal and a [management device]; the terminal includes the user interface and a communication unit; and the [management device] includes a storage unit that stores the table, the processor, the update unit, and a communication unit ([0061, [0136]-[0140], Figs 1-4). Maehara also discloses plurality of devices include a storage unit ([0026], [0062]). Anzai in view of Maehara disclose a device includes a storage unit that stores the table as disclosed above.  Anzai in view of Maehara does not disclose a server. However, a server that includes a storage unit would have been obvious to one ordinary skill in the art based on the teaching of Anzai in view of Maehara.
 	

19.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Anzai, in view of Maehara, in further view of Eigo et al. JP 2008/160223 (hereinafter, Eigo).

20.	Regarding claim 7, Anzai in view of Maehara disclose the failure mode estimation system according to claim 6 as disclosed above. 
	Anzai further discloses wherein the failure mode estimated by the processor is displayed on the display unit of the terminal ([0314], Figs. 4-7, 10).
 	Anzai does not disclose:
 	a correct failure mode is inputted from the input unit of the terminal when the failure mode estimated by the processor is incorrect.  
 	However, Maehara discloses:
 	a correct failure mode is [performed] when the failure mode estimated by the processor is incorrect ([0023], [0028]-[0033], [0059]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Anzai to use a correct failure mode is performed when the failure mode estimated by the processor is incorrect as taught by Maehara. The motivation for doing so would have been in order to correct and update state transition probability of a device, thereby performing highly accurate simulations that match the current status of the device (Maehara, [0059]).
	Anzai in view of Maehara does not disclose:
 	a correct failure mode is inputted from the input unit of the terminal.  
 	However, Eigo discloses:
 	 a correct failure mode is inputted from the input unit of the terminal ([0065]-[0070]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Anzai in view of Maehara to use a correct failure mode is inputted from the input unit of the terminal as taught by Eigo. One would have been motivated to do so in order to apply the identifying failure methodology of a failure diagnosis device as known in the art and as taught by Eigo in a machine failure system such as that of Anzai in view of Maehara, thereby identifying the failure of the device accurately (Eigo, [0005], [0066]).


Conclusion
21.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
  
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYOB HAGOS whose telephone number is (571)272-3508.  The examiner can normally be reached on 8:30-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eyob Hagos/								
Primary Examiner, Art Unit 2864